Title: Thomas Jefferson to Robert Richardson, 1 August 1813
From: Jefferson, Thomas
To: Richardson, Robert


          Sir Monticello. Aug. 1. 13.
          Your favor of July 2. came to hand a few days ago and I am thankful to yourself as well as to mr Ross for the indulgence therein expressed as to the paiment for the castings which I should have made before.
			 I counted on making it from the resource of my flour which I have usually sold in
			 March. but the blockade has prevented & still prevents the sale. in the mean time another resource occurring has enabled me to inclose to mr Ross an order for the amount, being 66. D 50 C the amount of the bill and 6. months interest. should I have occasion for any other castings, I shall avail myself of the circumstance proffered by
			 you of your furnace getting into blast.
          Accept the assurance of my esteem & respect.Th: Jefferson
        